Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about November 30, 1993, which granted the motion of defendant Effective Security Systems for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiff alleged that defendants negligently maintained the police barricades, which were located in and around Radio City Music Hall, where she worked, one of which fell on her foot. Defendant-appellant’s assertion that the court erred by granting defendant-respondent’s motion for summary judgment against it in this action is without merit. Respondent submitted billing records which established that it had not provided any security services for plaintiff’s employer for the several weeks preceding her injury, and thus plaintiff’s conclusory and unsubstantiated assertions that respondent’s employees were present and handled the police barricades during and around the time of her accident are insufficient to raise a triable issue of material fact. We have considered defendant-appellant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Rubin, Ross, Williams and Tom, JJ.